Citation Nr: 0720139	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  97-04 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include the issue of whether timely 
substantive appeal has been filed thereon.

2.  Entitlement to an increased disability rating for peptic 
ulcer disease with a hiatal hernia, currently evaluated as 10 
percent disabling, and to include the issue of whether timely 
substantive appeal has been filed thereon.

3.  Entitlement to an increased disability rating for right 
knee chondromalacia, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased disability rating for left 
knee chondromalacia, currently evaluated as 10 percent 
disabling.

5.  Entitlement to a compensable disability rating for right 
urethral stone.

6.  Entitlement to a temporary total evaluation under 
38 C.F.R. § 4.30 (2003) based upon a period of convalescence 
following an April 1999 hospitalization. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to January 
1992.  The issues now before the Board of Veterans' Appeals 
(Board) are on appeal of rating decisions of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board last remanded the appeal in June 
2004.

The decision below: (1) adjudicates the bilateral knee 
disability increased rating claims; (2) dismisses the claims 
of entitlement to service connection for IBS and increased 
rating for peptic ulcer disease with hiatal hernia for lack 
of Board jurisdiction due to untimely substantive appeal 
thereon; (3) and dismisses the temporary total evaluation 
claim based on the veteran's withdrawal of that claim from 
appeal.  The claim of entitlement to an increased rating for 
right urethral stone is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C.  The veteran will be 
notified if he needs to take further action on that claim.  


FINDINGS OF FACT

1.  At the September 2006 Board hearing, the veteran withdrew 
his appeal on the claim of entitlement to a temporary total 
evaluation under 38 C.F.R. § 4.30 (2003) based upon a period 
of convalescence following April 1999 hospitalization. 

2.  On December 18, 1997, the RO notified the veteran of the 
denial of a January 1997 claim of entitlement to service 
connection for IBS and an increased rating for peptic ulcer 
disease with hiatal hernia and of his appeal rights.  

3.  In January 1998, the veteran filed a notice of 
disagreement concerning the denial of service connection for 
IBS and an increased rating for peptic ulcer disease with 
hiatal hernia.  

4.  On February 5, 1998, the RO mailed the veteran a 
Statement of the Case concerning the denial of service 
connection for IBS and an increased rating for peptic ulcer 
disease with hiatal hernia.  

5.  No timely VA Form 9 or Form 9-equivalent is of record 
concerning the denial of service connection for IBS and an 
increased rating for peptic ulcer disease with hiatal hernia.  

6.  The veteran complains of intermittent pain, stiffness, 
instability, and "giving way" in the knees.  

7.  The veteran's knees have range of motion of full 
extension to zero degree bilaterally and flexion to 125 and 
130 degrees, right and left, without accompanying pain; there 
is no objective evidence of recurrent subluxation or lateral 
instability, or of additional functional limitation that 
indicates more than slight knee disability.     


8.  The veteran's service-connected right or left knee 
disability is not manifested by ankylosis of the knees; 
dislocated semilunar cartilage or frequent episodes of 
locking, pain, and effusion into the knee joints; or genu 
recurvatum; or removal of the semilunar cartilage with 
symptoms associated with removal.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal on the claim of 
entitlement to a temporary total evaluation under 38 C.F.R. § 
4.30 (2003) based on a period of convalescence after April 
1999 hospitalization are met, and the appeal on that claim is 
dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.204 (2006).  

2.  The criteria for increased rating(s) for chondromalacia, 
bilateral knees, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2006).

3.  Timely substantive appeal was not filed on the December 
1997 denial of service connection for IBS and an increased 
rating for peptic ulcer disease with hiatal hernia, and the 
appeal thereon is dismissed for lack of Board jurisdiction.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.302 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Temporary Total Evaluation

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege a specific error of fact or 
law in the determination being appealed.  38 C.F.R. § 20.202 
(2006).  A substantive appeal may be withdrawn in writing any 
time before the Board promulgates a decision.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  A withdrawal need not be in writing if it is 
made on the record, at a hearing.  38 C.F.R. § 20.204 (2006).


At the September 2006 Board hearing, the veteran expressed 
his intent to withdraw from appellate review his claim of 
entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30 (2003) based upon a period of 
convalescence following an April 1999 hospitalization.  
Because the veteran has withdrawn that issue from his appeal, 
there remain no allegations of errors of fact or law 
concerning that matter for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on that issue, and it is dismissed.    

II.  Increased Evaluations - Chondromalacia, Knees

An August 1993 rating decision granted service connection for 
chondromalacia of the knees, and assigned an initial 
noncompensable rating for each knee, effective January 27, 
1992.  In January 1996, the veteran filed a claim seeking 
compensable ratings for the bilateral knee disability.  In 
April 1996, the RO denied the claim.  The veteran perfected 
an appeal to the Board.  In December 1999, the Board remanded 
the knee disability claims for further evidentiary 
development.  While the appeal was on remand status, in March 
2002, the RO increased the ratings to 10 percent for each 
knee, each effective January 16, 1996, the date on which the 
claim was filed.  In February 2004, the RO denied earlier 
effective dates for the assignment of 10 percent ratings for 
the bilateral knee disabilities, and the record does not 
reflect communication from the veteran or his representative 
that may reasonably be construed as a notice of disagreement 
responsive to that decision.  

This appeal does not stem from the rating decision that 
assigned initial noncompensable ratings coincident to the 
grant of service connection.  Therefore, the appeal is akin 
to that in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
where the pertinent issue is current extent of the 
disability.  Also, the RO's assignment of compensable ratings 
during the appeal period, although favorable, does not 
constitute award of maximum permissible benefit, and 
therefore, that decision does not abrogate the present 
appeal.  AB v. Brown, 6 Vet. App. 35 (1993).     

The initial rating was made under Diagnostic Code 5257.  The 
veteran's disability is now evaluated under hyphenated, 
"built up" Diagnostic Code 5299-5262.  This Code, using 
5299, signifies RO application of a closely analogous Code 
due to the lack of a Code specific to the diagnosis at issue 
in the musculoskeletal disability rating criteria.  38 C.F.R. 
§ 4.27.  The application of Diagnostic Code 5262 is based on 
the RO's determination that it, which evaluates impairment of 
the tibia and fibula, is closely analogous to the veteran's 
disability.  VA is permitted to rate by analogy under such 
circumstances.  38 C.F.R. § 4.20.  

Having considered 38 C.F.R. Part 4 regulations and Section 
4.71a in particular, the Board agrees that Diagnostic Code 
5262 is the appropriate Diagnostic Code governing this case.  
Under that Code, the next higher rating of 20 percent is 
assigned with evidence of impairment of the tibia and fibula 
(malunion of) with moderate knee or ankle disability.  
Nonetheless, it also has considered alternative Codes, 
namely, 5256, 5257, 5258, 5259, 5260, 5261, and 5263, and 
concludes that none of those Codes would afford the veteran 
more favorable evaluation(s) than the staged ratings already 
in effect.        

First, the clinical evidence of record does not demonstrate 
ankylosis of the knees; dislocated semilunar cartilage or 
frequent episodes of locking, pain, and effusion into the 
knee joints; or that the veteran has had the semilunar 
cartilage removed with symptoms associated with removal; or 
genu recurvatum.  It is noted that the September 2000 VA 
compensation and pension (C&P) examination report reflects 
the veteran's denial as to locking or swelling in the knees, 
and no clinical evidence of frequent knee joint effusion.  
The veteran has not had semilunar cartilage removal, nor is 
it reported that the cartilage becomes dislocated.  The knee 
joints are not described as ankylosed, fixed, or immobile, or 
the like.  Therefore, there is no clinical basis to assign a 
more favorable evaluation based on Diagnostic Codes 5256, 
5258, 5259, or 5263. 

As for Diagnostic Code 5257 (knee, other impairment of, based 
on recurrent subluxation or lateral instability), 10, 20, and 
30 percent ratings are assigned, respectively, with evidence 
of slight, moderate, and severe impairment.  Under Diagnostic 
Code 5260, limitation of flexion of the leg to 30 degrees 
warrants a 20 percent rating.  Under Diagnostic Code 5261, 
limitation of extension of the leg to 15 degrees warrants a 
20 percent rating.  Normal range of motion of the knee is 
flexion to 140 degrees and extension to 0 degree.  See 38 
C.F.R. § 4.71, Plate II illustrations.     

The clinical records dated within time period relevant to 
this appeal does not demonstrate flexion of the knees limited 
to 30 degrees, or extension of the knees to 15 degrees.  See 
September 2000 C&P examination report, which reflects ability 
to squat fully so that the knees are at approximately 120 
degrees of flexion; goniometer measurements indicate full 
extension to zero degree bilaterally; flexion is to 125 and 
130 degrees, right and left, without accompanying pain on 
motion.  Crepitus, particularly on the right knee, was noted, 
but crepitus does not cause additional pain on motion.  Also, 
although the veteran reported knees giving way, intermittent 
pain on motion, and stiffness in the knees, the examiner said 
that reported history does not suggest lack of endurance or 
fatigability.  Bilateral knee alignment was normal on 
examination; the examiner noted the lack of evidence of 
abnormal varus or valgus misalignment, or of limp.  Gait was 
normal, and muscle (hamstrings, quadriceps) strength was 
"5/5" bilaterally.  There was no evidence of subluxation or 
hypermobility.  Examination of the ligaments elicited 
negative results for the Lachman test and anterior and 
posterior drawer signs.  Under the circumstances, the Board 
does not find that the record adequately supports a 
conclusion that the veteran has a "moderate" disability.                  

Also, in light of the significantly unfavorable objective, 
clinical findings, and in consideration of the VA examiner's 
opinion in September 2000, without subsequent evidence to the 
contrary, that "additional loss of motion during periods of 
flare-up" is not expected to result and that there is no 
"excess fatigability or incoordination," the Board 
concludes that additional evaluation is warranted consistent 
with 38 C.F.R. §§ 4.40, 4.45, 4.59; and DeLuca v. Brown, 8 
Vet. App. 202 (1995), based on functional loss due to, e.g., 
weakness, fatigability, incoordination, pain on movement of a 
joint, or abnormal weight-bearing.  It is noted that the 
examiner reported in 2000 equal circumference measurements 
for the thighs, knees, and calves; lack of evidence of soft 
tissue thickening in the knee area; and lack of evidence of 
"wear changes" on the articular surface of the patellae.     


At the September 2006 Board hearing, the veteran testified to 
the effect that he does not have full range of motion in his 
knees, but was not more specific as to degree of limited 
motion.  The record, however, does not include 
contemporaneous clinical evidence that supports a higher 
evaluation consistent with the veteran's apparent position 
that his disability is more significant or more limiting 
functionally than the objective evidence would indicate, or 
which might warrant the need for further clinical evaluation.    

It also is relevant in this case that the veteran claimed, 
and the RO denied (in March 2002), service connection for a 
separately claimed disability, which the RO characterized as 
residuals of fracture of the distal left tibia and fibula and 
malleolus.  The record indicates that, in November 1998, the 
veteran suffered a fall, fracturing the lower left leg 
(posterior tibial shelf and medial malleolus with a fracture 
of the distal fibula) and twisting the left ankle, while 
moving a washer.  The veteran apparently sought state 
workers' compensation benefits based on that injury.  He had 
surgery in November 1998 after that incident.  Also of record 
is a November 1999 letter from the veteran to his then-
employer, Rent-a-Center, that, because of his physical 
impairment and the physically demanding nature of his job 
moving large appliances, he must resign his position there.  
The RO evaluated that claim under Diagnostic Code 5271 
(limited motion of the ankle), concluding, essentially, that 
chronic "giveway" or "loss of balance" in the left leg is 
not shown to have been a problem for the veteran before the 
accident such that there is reasonable basis to conclude that 
service-connected chondromalacia might have caused the 
veteran to suffer the 1998 injury.  It concluded that the 
evidence is "more compelling" that the 1998 accident was 
caused by a loss of balance or "giveway" of the left ankle, 
which is not the subject of the service-connected disability.  
Therefore, it denied the claim as secondary to the service-
connected left knee chondromalacia.  Also, April 2000 private 
clinical record indicates that the veteran injured his ankle 
within a few weeks prior, but it is not clear whether the 
veteran reinjured his left ankle or injured his right ankle.  

In light of the above history, the Board has considered 
whether the veteran might have suffered injury that resulted 
in additional or more significant disability as a result of 
leg/knee weakness or instability associated with 
chondromalacia, but agrees with the RO that the evidence does 
not support such a conclusion.  It is noted that the veteran 
did report in September 2000 that leg/knee instability caused 
him to fall in 1998, but, as explained above, clinical 
findings obtained nearly two years later, as documented in 
the September 2000 examination report, do not support a 
conclusion that the disability is consistent with the 
criteria for a 20 percent rating.        

The Board also has considered diagnostic testing results, 
which include September 2000 X-ray studies of the knees (VA), 
nearly two years after the 1998 job injury, and they indicate 
negative results: "There is no evidence of fracture, 
dislocation or other bone or joint pathology."  The examiner 
who evaluated the veteran in September 2000 supplied an 
addendum opinion in October 2000, and said that there were 
signs suggestive of arthritis in the patellofemoral joint in 
the right knee, and as well, to some extent, in the left 
knee, noting crepitus on range of motion.  On review of X-ray 
results, the examiner also added that there is slight 
narrowing of the right knee joint as compared to the left, 
and that such finding supports a diagnosis of chondromalacia 
patella, which is the disability for which service connection 
is in effect.  Private right knee X-ray results were negative 
in April 2002.  Under the circumstances, the Board has 
considered, but rejects, the applicability of Diagnostic Code 
5003 (degenerative arthritis) and VAOPGCPREC 23-97 and 
VAOPGCPREC 9- 98 (when a claimant has a disability rating 
under Diagnostic Code 5257 and there is X-ray evidence of 
arthritis, but a compensable rating for limitation of motion 
is not assigned under Diagnostic Code 5260 or 5261, a 
separate rating could be assigned under Diagnostic Codes 5003 
or 5010 (traumatic arthritis, rated under Diagnostic Code 
5003) for assignment of separate evaluation based on possible 
arthritic changes).  

Also noted is a private magnetic resonance imaging report 
dated in May 2002, for the right knee, which indicates 
diagnoses of large patellofemoral joint effusion, 
approximately 2.5 X 3.5 cm popliteal cyst most likely 
representing a Bakers cyst, and degenerative signal change 
within the posterior horn of the medial meniscus without 
frank tear.  That evidence, viewed in the context of 
significantly unfavorable evidence dated within the past 
decade, does not, in the Board's opinion, suffice to warrant 
a conclusion that the veteran has "frequent episodes" of 
effusion into the right knee joint to warrant a higher rating 
under Diagnostic Code 5258.    
 
Further, although the February 2004 rating decision denying 
earlier effective dates for the assignment of 10 percent 
ratings for each knee is not the rating decision on appeal, 
therein, the RO addressed the issue of extraschedular rating 
for the knee disabilities.  38 C.F.R. § 3.321.  The Board 
also has considered the issue.  It concludes that the 
disability picture presented here as to the knee disability 
is not unusual, or that it requires frequent periods of 
hospitalization, such that employment of schedular standards 
would be inadequate or impractical.  As reported in September 
2006, the veteran is employed, but his job is largely 
sedentary and he periodically stretches his legs at his desk 
and walks a bit.  At the 2000 C&P examination, he reported 
that he did not lose time from work due to the knee 
disability.  Such evidence viewed in the context of other 
evidence dated within approximately the past decade does not 
warrant referral for extraschedular rating.        
  
Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim.  There is 
no reasonable doubt to be resolved favorably.  38 C.F.R. 
§ 4.3.  

III.  Timeliness of Appeal - Service Connection for IBS; 
Increased Evaluation for Peptic Ulcer Disease with Hiatal 
Hernia

For the reasons below, the Board concludes that timely 
substantive appeal has not been filed on the issues of 
service connection for irritable bowel syndrome and increased 
evaluation for peptic ulcer disease with hiatal hernia.  
Therefore, the Board has no jurisdiction to review the merits 
of those claims.  The appeal on these two issues is 
dismissed.

On January 14, 1997, the veteran filed a claim of entitlement 
to service connection for IBS and an increased rating for 
peptic ulcer disease with hiatal hernia, for which a 10 
percent rating has been in effect since January 27, 1992.  In 
December 1997, the RO denied both claims.  A December 18, 
1997 letter notified the veteran of the rating decision and 
of his appeal rights.  In January 1998, the veteran initiated 
a timely appeal by filing a notice of disagreement on both 
issues.  On February 5, 1998, the RO mailed the veteran a 
Statement of the Case on both issues.  The veteran had 60 
days thereafter, or the remainder of the one-year period from 
the date when the rating decision being appealed was mailed, 
whichever is later, to perfect an appeal by filing a VA Form 
9 or Form 9-equivalent on either, or both issue(s) if he 
desired to further pursue an appeal thereon.  38 C.F.R. 
§ 20.302 (2006).  The Board has carefully reviewed evidence 
of written communication from the veteran or his 
representative after the SOC was issued, and it does not find 
a VA Form 9 or Form 9-equivalent on either issue.  It was not 
until January 1999, during a Board hearing, when the veteran 
testified concerning his IBS and peptic ulcer disease, which, 
even if the Board were to construe as a Form 9-equivalent 
because that testimony has been reduced to writing, and by 
virtue of such testimony, the veteran has expressed desire 
for appellate review on those issues (see 38 C.F.R. 
§ 20.202), the Board cannot conclude that the testimony is a 
timely VA Form 
9-equivalent because the hearing was on January 14, 1999, 
after the expiration of the period for perfecting appeal.  
Nor does the record reflect written communication from the 
veteran or his representative requesting an extension of time 
within which to perfect substantive appeal.  38 C.F.R. 
§ 20.303.      

In December 1999, the Board deferred a decision on whether 
timely substantive appeal had been filed on either issue, 
because, as of then, it was not apparent to the Board that 
the RO had adjudicated the issue of timeliness of substantive 
appeal as that itself would be an appealable issue.  See 
38 C.F.R. § 20.101(c).  It directed that the RO readjudicate 
both claims and determine whether timely appeal was filed.  
Consistent with the Board directives, in March 2002, the RO 
issued an SOC adjudicating the merits of both claims, and as 
well, determining that timely substantive appeal was not 
filed on either issue.  The SOC included regulations 
governing procedural requirements for perfecting appeal.  In 
April 2002, the veteran filed a VA Form 9, discussing, among 
other things: "GI-stomach conditions increase is appealed," 
and that statement apparently is intended to be responsive to 
the March 2002 SOC and to indicate that the veteran desires 
appellate review of the IBS and peptic ulcer claims on their 
merits.  Attached to that form was a lengthy typed statement 
discussing his belief as to why more favorable evaluation is 
warranted and arguing that he had had submitted timely 
appeal; that the filed item was lost due to no fault of his 
own; and that, under the circumstances, the filing of a Form 
9 is merely a "technicality" and should be "waived" such 
that it is not required in this case.  

On August 25, 2003, the RO issued a Supplemental SOC (SSOC), 
which, again, adjudicated the merits of the IBS service 
connection and peptic ulcer disease increased rating claims, 
and as well, the issue of untimely substantive appeal on both 
claims.  Consistent with 38 C.F.R. § 20.302(c) (see cover 
letter transmitting SSOC), the veteran was provided 60 days 
to respond to the SSOC.  

In a lengthy handwritten statement executed in August 2003 
and received in September 2003, the veteran explained his 
position as to why more favorable decisions are warranted on 
various disabilities that are the subject of appeal, and as 
well, surmised that, because his claims file is large, VA 
claims adjudication process is not expedient, and VA 
"make[s] mistakes," and his file purportedly had been 
"missing" for some time in the past, that his substantive 
appeal filing could have been overlooked or lost.  Also, 
based on his statement, the veteran also appears to be under 
the impression that, at the January 1999 hearing, Veterans 
Law Judge C. Tobias had determined that appeal had been 
timely.  He indicated that there could be a hearing 
transcription error such that the transcript of record does 
not reflect discussion on that issue.  Neither the transcript 
of the hearing nor the December 1999 Board decision and 
remand by Veterans Law Judge C. Tobias indicates, however, 
that she found a timely substantive appeal in the record.  
Moreover, there is no indication that there is a portion of 
the 1999 Board hearing transcript that is missing, other than 
the very end of the hearing, after Veterans Law Judge Tobias 
thanked the veteran and his spouse for appearing at the 
hearing.  Similarly, there is no indication that parts of the 
transcript were illegible or part of the hearing was 
inaudible to the transcriptionist, or that the Board had 
ruled on the issue of the timeliness of the substantive 
appeal on the IBS and peptic ulcer disorder claims.  

Then, in September 2006, the veteran testified before the 
undersigned Veterans Law Judge.  In essence, he said that, to 
the best of his recollection, he did file a timely 
substantive appeal on both issues and expressed, as he had in 
his August 2003 statement, his belief that his submittal 
might have been lost or misfiled.  At the hearing, he 
proffered additional medical evidence for Board consideration 
(with waiver of his right to initial RO review), but no 
written items (such as copies of previously filed VA Form 9 
or other written communication intended to suffice as 
substantive appeal) to support his assertion in September 
2006 that timely appeal was filed on the IBS and peptic ulcer 
disease claims.       

Having carefully reviewed the entire claims file, the Board 
does not find evidence of timely substantive appeal on the 
IBS and peptic ulcer disease claims.  There is no procedural 
due process defect in terms of RO adjudication of the issue 
of timeliness of appeal itself separate from the merits of 
the IBS and peptic ulcer claims, and the veteran has been 
provided opportunity to present argument or evidence on why 
the Board should conclude that timely appeal has been filed 
on those claims to enable it to review the underlying claims 
on their merits.  He has exercised his right to do so, and 
that includes testimony given in September 2006 before the 
undersigned.  

The Board must decide questions as to timeliness or adequacy 
of response.  38 U.S.C.A. § 7105.  Such decision may be made 
at any stage of a proceeding, regardless of RO decision on 
the issue.  38 C.F.R. § 20.101(d).  Any statutory tribunal, 
like the Board, must ensure its jurisdiction over a case 
before deciding its merits, and a potential jurisdictional 
defect may be raised by the tribunal, sua sponte, or by any 
party, at any stage in the proceedings, and, once apparent, 
must be adjudicated.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  

Based on the foregoing, the Board concludes that timely 
substantive appeal was not filed on the IBS service 
connection claim and the peptic ulcer disease increased 
rating claim.  The Board does not entertain an application 
for review on appeal unless it conforms to Chapter 71.  
38 U.S.C.A. § 7108.  Therefore, it does not have jurisdiction 
to review those claims.  Appeal on those issues is dismissed.      

IV. Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board has considered whether these duties have been met 
concerning the issues involving the knees, and the timeliness 
of the appeal on the IBS and peptic ulcer disease claims.  
The appeal on the knee disability increased rating claim was 
perfected before enactment of the law requiring the notice 
described above.  In such a case, the veteran is entitled to 
content-complying notice and appropriate procedures during 
the appeal period, but VA cannot be deemed to have erred in 
failing to provide such notice where no such notice was 
mandated as of the issuance of the rating decision being 
appealed.  Pelegrini v. Principi, 18 Vet. App. at 120.

In May 2003, VA sent the veteran a notice explaining his and 
VA's respective claim development responsibilities.  The 
veteran was told that, if he identifies the sources of 
evidence concerning his claim, then VA would assist him in 
securing the missing items from the sources identified, but 
that the duty to assist is "not always a one-way street."  
Although that letter did not explicitly discuss the claim of 
entitlement to increased evaluation for the knee disability, 
it did refer to the Board's remand order (December 1999), 
which did encompass the knee disability claims.  And, because 
those claims had been substantially developed by then, the 
veteran was advised: "Tell us about any additional medical 
information or evidence that you want us to try to get for 
you specifically pertaining to your issue(s) on Remand."  
That statement, in the Board's view, emphasized the 
importance of, in particular, clinical records concerning the 
knee disability that may be associated with more recent 
treatment and not already of record.  Moreover, that 
statement, viewed together with discussion of the governing 
knee rating criteria in the April 1996 rating decision, 
Statement of the Case (SOC), and Supplemental SOC (SSOC) 
issued in March 2002 (which, along with the March 2002 rating 
decision, informed the veteran that 10 percent ratings are 
assigned for each knee) and, as well, the generalized 
statement in May 2003 to the effect that the veteran may 
inform VA about "any" other "medical information" 
concerning the knee disability, is, in the Board's opinion, 
sufficient notice on what the evidence must show to warrant 
higher ratings for the knee disability and why the evidence, 
to date, does not support such a rating for either knee.  The 
veteran also was told, more than once, why the RO determined 
that extraschedular evaluation is not warranted under the 
circumstances of his case.        

Although VA did not explicitly advise the veteran that he may 
submit any evidence in his possession pertaining to his knee 
disability or something else to that effect to literally 
comply with the "fourth element" notice requirement, or 
send him notice consistent with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), the Board fails to find basis to conclude 
that material prejudice might have occurred due to such 
defects so as to warrant deferment of a decision on the 
merits of the knee disability claim.  

Service connection has long been in effect for the knee 
disability, and the issue on appeal is appropriate percentage 
evaluation therefor.  The Board has discussed the time period 
relevant to this appeal for the purposes of evaluating the 
disability.  There is no indication that the veteran was not 
made aware, during this appeal, that he can submit evidence 
himself or inform VA about the sources of evidence concerning 
his knee disability.  Private clinical records have been 
submitted; VA clinical records have been secured.  The 
veteran exercised his right to proffer lay evidence in the 
form of hearing testimony and written statements to support 
his claim.  The veteran was provided C&P examinations 
appropriate to the claim.  And, again, in May 2003, the 
veteran was advised that he may inform VA about medical 
evidence pertinent to the issues remanded by the Board, 
which, at that time, included the knee disability claims.  As 
recently as in September 2006, the veteran testified that 
non-VA clinical records have been submitted (as reflected in 
the Remand order below, the Board has concluded that some 
private clinical records may be missing, but those records 
concern the urethral stone increased rating claim).  Also, 
the August 2003 SSOC, which included the knee disability 
claims, included 38 C.F.R. § 3.159, from which the "fourth 
element" notice requirement is derived.  Under the 
circumstances, the Board does not find basis to conclude that 
the failure to literally inform the veteran that he may 
submit any pertinent evidence he has was materially 
prejudicial.  Moreover, with the denial of ratings higher 
than 10 percent for each knee, lack of notice as to effective 
dates for degree of disability cannot be prejudicial.  Nor 
does the Board find that prejudice occurred due to the timing 
of notice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
AOJ, the Board must consider whether prejudice occurred); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

The veteran also has been provided notice of provisions 
governing the issue of timely substantive appeal on the 
denial of service connection for IBS and increased rating for 
peptic ulcer disease.  He also has been provided an 
opportunity to present evidence on that issue.  He also has 
testified thereon.  As explained in Section III above, the 
Board has considered the veteran's written submittals and his 
hearing testimony on the issue of untimely appeal.      

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical records, VA and 
private clinical records, the veteran's lay statements and 
hearing testimony, and C&P examination results.  Despite 
appropriate notice during appeal as discussed above, the 
veteran has not identified sources of missing, pertinent 
evidence.  Based on the foregoing, the Board concludes that 
VA's duty to assist was met.  It is not precluded from 
deciding this case based on the evidence of record.    

Finally, the Board notes that the veteran testified at two 
Board hearings:  in January 1999, the veteran and his wife 
testified before Veterans Law Judge C. Tobias, and in 
September 2006, the veteran testified at a second Board 
hearing before the undersigned.  The veteran is entitled to 
an appellate decision of the Veterans Law Judge who presided 
over his hearing.  See 38 U.S.C.A. §§ 7101, 7102 (West 2002); 
38 C.F.R. § 20.707 (2006).  Veterans Law Judge Tobias is no 
longer with the Board.  But the September 2006 hearing before 
the undersigned included all of the issues now properly on 
appeal.  Therefore, the undersigned's decision herein meets 
the statutory and regulatory requirements in this regard.  


ORDER

The claims of entitlement to (a) a temporary total evaluation 
under the provisions of 38 C.F.R. § 4.30 (2003) based upon a 
period of convalescence following an April 1999 
hospitalization; (b) service connection for irritable bowel 
syndrome; and (c) an increased rating for peptic ulcer 
disease with hiatal hernia are dismissed for lack of Board 
jurisdiction. 

Increased evaluations for chondromalacia, bilateral knees, 
are denied.   


REMAND

Increased Evaluation - Urethral Stone

Service connection was granted for urethral stone, right, in 
August 1993, and an initial noncompensable rating has been in 
effect since January 27, 1992.  That rating was based on 
history of urethral stone; the rating decision reflects the 
RO's determination that the record as of then did not reflect 
chronic residuals associated with the urethral stone.  The 
instant appeal arises from the veteran's May 1999 claim 
seeking a compensable rating, which was denied in a February 
2000 rating decision that is the subject of this appeal.  

In September 2006, the veteran testified that, to his 
knowledge, all private VA clinical records were submitted in 
support of his appeal.  However, having reviewed the entire 
record below, it is apparent to the Board that some non-VA 
clinical records pertinent to this appeal may be missing.  
Before September 2006, the veteran had affirmatively 
indicated his belief that certain private clinical records 
are pertinent to his appeal and any such missing items should 
be associated with the claims file consistent with the duty 
to assist before the urethral stone increased rating claim is 
readjudicated.

More specifically, the veteran had filed a claim of 
entitlement to temporary total evaluation for convalescence 
(issue no. 6).  The appeal on that issue is dismissed 
(Section I) and is no longer before the Board.  However, 
given the indication that that claim was prompted by 
admission to a private medical facility in April 1999 for 
complaints of flank pain, with a history of kidney stones, 
the Board has carefully considered clinical records dated 
from the late 1990s, particularly those associated with that 
hospital admission.  The records indicate that the veteran 
was seen by multiple physicians at the medical facility 
affiliated with St. Louis University and at "Deaconess 
West."  It does not appear that complete treatment records 
from St. Louis University or "SLU Care" are of record, or 
that records from Deaconess West have been obtained.  Also, 
in March 2000, the veteran reported that he had surgery 
(cystoscopy and "nuclear scan") that has bearing on the 
evaluation of this claim and it is apparent from that 
statement the procedure(s) was/were performed after April 
1999.  Any missing records associated with those procedures 
should be obtained as they would be dated within the time 
period relevant to this appeal.  

Accordingly, the appeal is REMANDED for the following 
actions:

1.  Ask the veteran to list each non-VA 
medical facility or doctor who treated or 
tested him from approximately mid-1998 to 
the present for recurrent stone or kidney 
or urological problems.  Request that he 
execute private records release 
authorization forms as needed to 
accomplish this directive.  Contact 
reported custodians of missing records to 
obtain complete copies of such records.      

2.  Ensure that any missing, and more 
recent, VA medical records are associated 
with the claims file while this case is on 
remand status.

3.  After completing the above, 
readjudicate the urethral stone increased 
rating claim.  If the benefit sought 
remains denied, then issue a Supplemental 
Statement of the Case and afford the 
veteran and his accredited service 
representative an opportunity to respond 
to it.  Then, if in order, return the 
matter to the Board for further review.        

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


